Citation Nr: 9917827	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-08 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a left wrist 
disability.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for additional disability, consisting 
of chronic headaches, incurred as a result of treatment at a 
VA medical facility.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current right ankle disability and injury or 
disease during the veteran's active service. 

2.  The record does not contain competent evidence of a nexus 
between a current low back disability and injury or disease 
during the veteran's active service. 

3.  The veteran has not presented competent evidence that he 
currently has a left wrist disability.  

4.  The veteran has not presented competent evidence that he 
currently has depression.  

5.  The veteran has not presented competent evidence that he 
currently has PTSD.  

6.  The record does not contain competent evidence of 
disability, claimed as headaches, incurred as a result of 
treatment at a VA medical facility.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
ankle disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

3.  The veteran's claim of entitlement to service connection 
for a left wrist disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

4.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

5.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

6.  The veteran has not presented a well-grounded claim with 
respect to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, consisting of chronic headaches, 
resulting from treatment rendered by VA from March 1996.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The veteran contends that he has back, right ankle, left 
wrist, and psychiatric disabilities related to his active 
service.  However, he is advised that where the determinative 
issues involve questions of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, I find that 
the veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claims for service connection.  

As discussed below, the Board concludes that the veteran has 
not presented well-grounded claims.  Consequently, no duty to 
assist is required under the provisions of 
38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion below informs the 
veteran of the requirements for the completion of his 
application.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claims well grounded.

I.  Right Ankle.  

The veteran has satisfied the initial criterion for 
establishing a well-grounded claim, as there is evidence of 
current disability.  The report of a February 1998 VA 
examination indicates that the veteran reported some 
tenderness in the lateral malleolus inferior edge, and 
contains a diagnosis of right ankle fracture with residual 
pain and weakness.  

The veteran's service medical records show that he was 
treated for a right ankle sprain in November 1981, thus 
satisfying the second criterion for a well-grounded claim.  
X-ray examination at that time, however, showed no definitive 
evidence of fracture.  

The veteran's claim must fail as there is no nexus between 
current disability and injury or disease noted during the 
veteran's active service.  The report of the February 1998 VA 
examination shows that the veteran reported that he sustained 
a fracture of the right ankle when he fell while playing 
baseball in active service.  However, the veteran is advised 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for a 
well grounded claim.  Such evidence cannot enjoy the 
presumption of truthfulness as to determination of well 
groundedness because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  I note that 
x-ray evidence in service specifically indicated that there 
was no fracture of the right ankle in active service, 
contrary to the history which the veteran gave to the VA 
examiner.  

In effect, the veteran's contentions, as well as his 
testimony provided at his February 1999 hearing, are 
probative to the extent that they suggest a continuity of 
symptomatology dating from the veteran's military service.  
38 C.F.R. 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  In this case, competent 
medical evidence is needed to identify the extent of injury 
in service, as well as to show that the current clinical 
findings are related to the veteran's inservice injury.  

In view of the foregoing, the veteran's claim for service 
connection for a right ankle disability is not well grounded.  

II.  Back.

The veteran was noted to have mild interior compression at 
the thoracolumbar junction on VA x-rays in March 1997.  In 
February 1998, physical examination revealed minimal 
tenderness to deep palpation over the lumbar paravertebral 
muscles and sacroiliac joint, with a diagnosis of low back 
strain with residuals.  Consequently, the veteran satisfies 
the initial criterion for establishing a well grounded claim 
in that he has shown current disability.  

Also the second criteria is satisfied as the veteran is shown 
to have sustained back injury on two occasions in active 
service.  In January 1981, the veteran injured his back and 
hip in a fall.  X-ray examinations were negative and the 
physical examination showed a back contusion and a muscle 
spasm.  The impression was low back sprain.  In November 
1981, the veteran was involved in an automobile accident.  He 
was determined to have a low back strain as a result.  

The veteran's claim must fail, however, as there is no 
competent medical evidence of a nexus between his current 
disability and injury or disease noted during his active 
service.  Although the 1997 radiographic report shows that 
the mild compression at the thoracolumbar junction appeared 
to be old, there is no opinion linking this condition to 
either of the injuries in service.  

At the February 1998 VA examination, the veteran reported 
that he experienced back pain since his injuries in active 
service.  Again, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement for a well grounded claim.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In effect, the veteran's contentions and testimony are 
probative to the extent that they suggest a continuity of 
symptomatology from his military service.  38 C.F.R. 
§ 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Competent medical evidence is 
needed to identify the extent of injury in service, as well 
as to show that the current clinical findings are related to 
the veteran's inservice injury.  This type of evidence is 
absent in the veteran's case.  

Consequently, the veteran's claim for service connection for 
a low back disability is not well grounded.  


III.  Left Wrist.  

The veteran's clinical records, both during and after 
service, are negative for any reference to left wrist 
disability.  Without evidence showing that a disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

IV.  Depression.  

The veteran's claim for service connection for depression 
must fail as there is no competent evidence of a current 
diagnosis of depression.  At the time of the veteran's 
examination for separation from service, he reported that he 
had nervous trouble in that he worried about problems.  
However, no depression was diagnosed on clinical evaluation.  
Reports of VA evaluation and treatment since service have 
shown that the veteran has a mood disorder induced by 
substance abuse, but, again, there is no diagnosis of 
depression.  In view of the foregoing, I conclude that the 
veteran has not presented a well-grounded or plausible claim 
with respect to service connection.  

V.  PTSD

The veteran's clinical records, both during and after 
service, are negative for any reference to PTSD.  Without 
evidence showing that a disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

VI.  Section 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

Section 3.358(c)(3), which included a fault, negligence, or 
accident requirement, was invalidated by the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  Gardner 
v. Derwinski, 1 Vet App 584 (1991), aff'd sub nom Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Section 3.358(c), as amended 
effective October 1, 1996 provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.  

The veteran contends that he developed a headache disorder as 
a result of an injury sustained at the Salisbury VA facility 
in March 1997.  The veteran testified in February 1999 that 
he was on his way to a class when his ankle gave way.  He 
then fell into a wall, hitting his head on the door hinge and 
the corner of the wall.  He testified that although he did 
not lose consciousness, he experienced some dizziness after 
the incident.  He reported that when he was examined, the 
physician told him that there was something wrong with his 
pupils.  The veteran acknowledged that he had headaches prior 
to the accident once or twice a week, but reported that since 
the incident, his headaches were worse.  

I note that the veteran's clinical records show that he 
complained of headaches after he was robbed and beaten in 
September 1993.  The veteran apparently sustained multiple 
facial trauma including a zygomatic arch fracture.  He 
reportedly underwent an open reduction procedure in September 
1993.  

Records received from the Salisbury VA medical facility show 
that, on March 21, 1997, the veteran reported that his leg 
had given way and he had fallen forward, hitting his forehead 
against a wall.  On examination, there was tenderness in the 
middle of the forehead, and the pupils appeared unequal, 
being approximately 4 millimeters on the right and 2 
millimeters on the left.  A CT scan of the head revealed only 
evidence of old trauma to the left zygoma; the frontal bone, 
in particular, was normal, was the brain and skull.  The 
summary of the hospitalization from March 6 to April 3, 1997, 
did not refer to disability resulting from this fall.  

In particular, there is no competent, objective evidence that 
would show that either the intensity or frequency of the 
preexisting condition has been augmented.  In the absence of 
evidence of additional disability, I conclude that the 
veteran's claim for compensation for a headache disorder 
under 38 U.S.C.A. § 1151 is not well grounded. 


ORDER

The veteran's claim for entitlement to service connection for 
a right ankle disability is denied.  

The veteran's claim for entitlement to service connection for 
a back disability is denied.  

The veteran's claim for entitlement to service connection for 
a left wrist disability is denied.  

The veteran's claim for entitlement to service connection for 
depression is denied.  

The veteran's claim for entitlement to service connection for 
PTSD is denied.  

The veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151, for additional disability, claimed 
as consisting of chronic headaches, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

